Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-24-2009

USA v. Charles Bornman
Precedential or Non-Precedential: Precedential

Docket No. 07-3447




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Charles Bornman" (2009). 2009 Decisions. Paper 1425.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1425


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   PRECEDENTIAL


                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                    NO. 07-3447


                          UNITED STATES OF AMERICA

                                         v.

                              CHARLES BORNMAN,
                                   Appellant




                         On Appeal From the District Court
                        For the District of the Virgin Islands
                       (D.C. Crim. Action No. 03-cr-00127-1)
                       District Judge: Hon. Raymond L. Finch


                             Argued December 10, 2008

                         BEFORE: FISHER, JORDAN and
                           STAPLETON, Circuit Judges

                            (Opinion Filed March 6, 2009)




                          ORDER AMENDING OPINION

STAPLETON, Circuit Judge:

     IT IS ORDERED that the opinion in this matter filed on March 6, 2009, is hereby
amended as follows:
       On page 12, the first paragraph of V. Additional Count Two Arguments is
deleted and is replaced by the following:

              Bornman makes a number of additional arguments relating to Count
      Two, which we find without merit. His argument that the government
      failed to introduce evidence of a quid pro quo is without merit, because the
      statute requires no such evidence. See United States v. Gee, 432 F.3d 713,
      714-15 (7th Cir. 2005) (“A quid pro quo of money for a specific legislative
      act is sufficient to violate the statute, but it is not necessary. It is enough if
      someone ‘corruptly . . . accepts or agrees to accept, anything of value from
      any person, intending to be influenced or rewarded in connection with any
      business, transaction, or series of transactions . . . involving any thing of
      value of $5,000 or more.’ 18 U.S.C. § 666(a)(1)(B)”).

                                           By the Court


                                           /s/ Walter K. Stapleton
                                           Circuit Judge

DATED: April 24, 2009




                                               2